Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is being considered by the examiner.

Drawings
The drawing submitted on 12/30/2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10909980 B1.  Claims 2-21 of the pending application corresponds  to Claims 1-20 of patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader then the patented claims and thus anticipated the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hewavitharana et al. (US 2018/0068031 A1).
Regarding claims 1, 8, and 15, Hewavitharana et al. teach:  A system comprising: one or more computer processors; one or more computer memories; a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising: ([0020] "CLIENT DEVICE" in this context refers to any machine that interfaces to a communications network to obtain resources from one or more server systems or other client devices. [0022] "COMPONENT" in this context refers to a device, physical entity, or logic having boundaries defined by function or subroutine calls, branch points, application program interfaces (APIs), or other technologies that provide for the partitioning or modularization of particular processing or control functions. Components may be combined via their interfaces with other components to carry out a machine process.  Software accordingly configures a particular processor or processors, for example, to constitute a particular hardware component at one instance of time and to constitute a different hardware component at a different instance of time. Accordingly, the described hardware components may be regarded as being communicatively coupled. Where multiple hardware components exist contemporaneously, communications may be achieved through signal transmission (e.g., over appropriate circuits and buses) between or among two or more of the hardware components. In embodiments in which multiple hardware components are configured or instantiated at different times, communications between such hardware components may be achieved, for example, through the storage and retrieval of information in memory structures to which the multiple hardware components have access.): listening for an utterance at an intelligent virtual assistant included in the one or more front-end systems(Fig.2, Block 202 ), the utterance including a voice utterance or a chat utterance ( Fig.2, [0035] The front end component 202 of the intelligent personal assistant system 106 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 128. [0036] In one example of an intelligent personal assistant system 106, an AI orchestrator 206 orchestrates communication of components inside and outside the artificial intelligence framework 128. The speech recognition component 210 converts audio signals (e.g. spoken utterances) into text. [0039] The artificial intelligence framework 128 further includes a dialog manager 216 that operates to understand a "completeness of specificity" (for example of an input, such as a search query or utterance) and decide on a next action type and a parameter (e.g. "search" or "request further information from user"). [0041] In one example embodiment, the intelligent personal assistant system 142 receives a user's utterance that includes a user query.); inferring an intent, from the utterance (Fig. 2, block 202, block 204) (Fig.2, [0029] The application server 122 hosts an intelligent personal assistant system 106, which includes components or applications. The application server 122 is, in turn, shown to be coupled to a database server 124 that facilitates access to information storage repositories (e.g., a database/cloud 126). In an example embodiment, the database/cloud 126 includes storage devices that store information accessed and generated by the intelligent personal assistant system 106. [0030] For example, the third party application 114, using information retrieved from the networked system 116, may support one or more features or functions on a website hosted by the third party. [0035] The front end component 202 of the intelligent personal assistant system 106 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 128. The artificial intelligence framework 128 includes several components discussed below.  [0039] In one example embodiment, the dialog manager 216 operates in association with a context manager 218 and an NLG component 212 (or Natural Language Generation component). The context manager 218 manages the context and communication of a user with respect to online personal assistant (or "bot") and the assistant's associated artificial intelligence. [0040] A search component 220 is also included within the artificial intelligence framework 128. As shown, the search component 220 has front- and back end units. The back end unit operates to manage item and product inventory and provide functions of searching against the inventory, optimizing towards a specific tuple of intent and intent parameters. [0041] In one example embodiment, the intelligent personal assistant system 142 receives a user's utterance that includes a user query. [0042] In another example embodiment, the intelligent personal assistant system 142 extracts implicit and explicit indicators from the user's utterance. [0044] The context part of the AI functionality relates to the parameters (implicit and explicit) around a user and the communicated intent (for example, towards a given inventory, or otherwise).); generating a request for a task to be performed at a node, the generating of the request based on the inferring of the intent ( [0045] The intelligent personal assistant system 106 seeks to understand a user's intent (e.g. targeted search, compare, shop/browse, and so forth) and any mandatory parameters (e.g. product, product category, item, and so forth) or optional parameters (e.g. explicit information, e.g. aspects of item/product, occasion, and so forth) as well as implicit information (e.g. geolocation, personal preferences, age and gender, and so forth) and respond to the user with a well thought out or "intelligent" response. Explicit input modalities can include text, speech, and visual input and can be enriched with implicit knowledge of user (e.g. geolocation, previous browse history, profile indicators, and so forth). Output modalities can include text (such as speech, or natural language sentences, or product-relevant information, and images on the screen of a smart device e.g. client device 108. [0085] The artificial intelligence framework 128 can map the user request to certain primary categories and aspects that characterize the items desired. This gives the bot the ability to engage with the user to further refine the requirements. The artificial intelligence framework 128 when trained will understand that gifting is a special intent that the recipient is male, and that aspects such as age, occasion, and hobbies/likes should be clarified. [0096] The search component 220 can accommodate text, or Artificial Intelligence (AI) encoded voice and image inputs, and identify relevant inventory items to users based on explicit and derived query intents.), generating a plurality of back-end system commands for performing the task based on a convergence of machine-learned pathways between the node and the back-end systems, the convergence identified based on an application of a first machine-learned algorithm and an application of a second machine-learned algorithm, the first machine-learned algorithm identifying a first set of the pathways going from the node into the one or more back-end systems, the second machine-learned algorithm identifying pathways going from the one or more back-end systems to the node ([0028] In this instance, the networked system 116, in response to receiving the input from the user, communicates information back to the client device 108 via the network 110 to be presented to the user. [0034] Specifically, the intelligent personal assistant system 106 is shown to include a front end component 202 (FE) by which the intelligent personal assistant system 106 communicates (e.g., over the network 110) with other systems within the SaaS network architecture 100. The front end component 202 can communicate with the fabric of existing messaging systems. As used herein, the term messaging fabric refers to a collection of APIs and services that can power third party platforms such as Facebook messenger, Microsoft Cortana and other "bots". In one example embodiment, a messaging fabric can support an online commerce ecosystem that allows users to interact with commercial intent. Output of the front end component 202 can be rendered in a display of a client device, such as the client device 108 in FIG. 1 as part of an interface with an intelligent personal assistant, or "bot". [0035] The front end component 202 of the intelligent personal assistant system 106 is coupled to a back end component 204 for the front end (BFF) that operates to link the front end component 202 with an artificial intelligence framework 128. [0040] A search component 220 is also included within the artificial intelligence framework 128. As shown, the search component 220 has front- and back end units. The back end unit operates to manage item and product inventory and provide functions of searching against the inventory, optimizing towards a specific tuple of intent and intent parameters. [0044] Also, the artificial intelligence framework 128 is to be trained on transaction and interaction flows defined by experienced curation specialists, or human override 224. The flows and the logic encoded within the various components of the artificial intelligence framework 128 define what follow-up utterance or presentation (e.g. question, result set) is made by the intelligent assistant based on an identified user intent. [0094] In one example embodiment, the artificial intelligence framework 128 uses results from the search component 220 and intelligence within the search component 220 to provide this information. [0096] The search component 220 can accommodate text, or Artificial Intelligence (AI) encoded voice and image inputs, and identify relevant inventory items to users based on explicit and derived query intents. [0098] In the present approach, several synergistic components are utilized together. First, AI is used to enhance an initial query (e.g. text, voice, image, and video) understanding and product understanding. Second, deep learning is applied to user search intent to operations such as product matching, relevance ranking/filtration, and final re-ranking. Thirdly, the search component 220 is designed to operate as a platform that can host machine learning (or deep learning) components in a plug-n-play fashion. Fourth, user-specific signals are used throughout a search stack. Finally, 3rd-party system technologies are leveraged to further simplify the stack, improve its quality and performance, and shorten development cycles. ); and generating a response to the utterance for presentation via the intelligent virtual assistant, the response including an aggregation of the one or more results ( [0091] Referring back to FIG. 2, in one example embodiment, the dialog manager 216 has as sub-components the context manager 218 and the NLG component 212. The NLG component 212 operates to compose a natural language utterance out of an AI message to present to a user interacting with the intelligent bot. [0093] Statistics about this data are communicated to dialog manager 216 from the search component 220 as context. The artificial intelligence framework 128 acts directly upon utterances from the user, which are run through speech recognition component 210, then the NLU component 214, and then are passed to context manager 218 as semi-parsed data. The NLU component 214 generates human-like questions and responses in text or speech to the user. The context manager 218 maintains the coherency of multi-turn and long term discourse between the user and the artificial intelligence framework 128.).

Regarding claims 3, 8, and 17, Hewavitharana et al. teach:   The system of claim 2, wherein the vocabulary is machine-learned from past utterances received in an environment and past distributions of back-end system commands in the environment ([0071] Different types of analyses of these inputs may each yield results that may be interpreted in aggregate and coordinated via the knowledge graph 808. The knowledge graph 608 may for example be based on past users' interactions, inventory-related data, or both.  [0075] For example, if the user intent is shopping for a specific item, the knowledge graph 608 may use dominant item categories in a given item inventory (e.g., an eBay inventory, or database/cloud 126) to which it maps. The knowledge graph 608 may also use dominant (e.g., most frequently user-queried or most frequently occurring in an item inventory) attributes pertaining to that item category, and the dominant values for those attributes. Thus, the NLU component 214 may provide as its output the dominant object, user intent, and the knowledge graph 608 that is formulated along dimensions likely to be relevant to the user query.  [0094] In one example embodiment, the artificial intelligence framework 128 uses results from the search component 220 and intelligence within the search component 220 to provide this information. This information is combined with the history of interaction from the context manager 218. The artificial intelligence framework 128 then must decide the next turn of dialog; whether it should be a question, or a "grounding statement" to validate, for example, an existing understanding or user intent, or a recommendation (or, for example, all three). These decisions are made by a combination of the dataset, the chat history of the user, and a model of the user's understanding. The NLG component 212 generates language for a text or spoken reply to the user based on these decisions.).

Regarding claims 4,11, and 18, Hewavitharana et al. teach:  The system of claim 3, wherein a training data set corresponding to the machine- learned vocabulary includes feature vectors specifying intents corresponding to the past utterances ([0094] In one example embodiment, the artificial intelligence framework 128 uses results from the search component 220 and intelligence within the search component 220 to provide this information. This information is combined with the history of interaction from the context manager 218. These decisions are made by a combination of the dataset, the chat history of the user, and a model of the user's understanding. The NLG component 212 generates language for a text or spoken reply to the user based on these decisions. [0102] In example matching, relevance and final re-ranking phases, Deep Learning models, Deep Neural Network (DNN), Recurrent Neural Network (RNN), convolutional neural network (CNN), and long short-term CNN, as well as other ML models and IR models are used. The search component 220 uses n-gram, entity, and semantic vector-based query to product matching. Deep-learned semantic vectors gives the ability to match products to non-text inputs directly. Multi-leveled relevance filtration uses BM25, predicted query leaf category+product leaf category, semantic vector similarity between query and product, and other models, are used to pick the top candidate products for the final re-ranking algorithm. Predicted click-through-rate and conversion rate as well as GMV constitutes a final re-ranking formula that allows the artificial intelligence framework 128 to tweak towards specific business goals, more shopping engagement, more products purchased, or more GMV. Both the click prediction and conversion prediction models take in query, user, seller and product as input signals. User profiles the artificial intelligence framework 128 learns from onboarding, sideboarding, and user behaviors enhance the precision of the models used by each of the matching/relevance/ranking stages for individual users.).

Regarding claims 5, 12, and 19,  Hewavitharana et al. teach: The system of claim 2, wherein the vocabulary is an insight that is derived from a comparison of the environment to other environments (third party or user inventory or product category) having an attribute(attributes pertaining to that item category, and the dominant values for those attributes) in common with the environment, the attribute pertaining to at least one of an industry type  (e.g., brand names, size information, colors, and other descriptors) associated with the environment or a size of the environment ([0075] For example, if the user intent is shopping for a specific item, the knowledge graph 608 may use dominant item categories in a given item inventory (e.g., an eBay inventory, or database/cloud 126) to which it maps. The knowledge graph 608 may also use dominant (e.g., most frequently user-queried or most frequently occurring in an item inventory) attributes pertaining to that item category, and the dominant values for those attributes. Thus, the NLU component 214 may provide as its output the dominant object, user intent, and the knowledge graph 608 that is formulated along dimensions likely to be relevant to the user query. [0078] The NER sub-component 610 may extract deeper information from parsed user input (e.g., brand names, size information, colors, and other descriptors) and help transform the user natural language query into a structured query comprising such parsed data elements. The NER sub-component may also tap into world knowledge to help resolve meaning for extracted terms. For example, a query for "a bordeaux" may more successfully determine from an online dictionary and encyclopedia that the query term may refer to an item category (wine), attributes (type, color, origin location), and respective corresponding attribute values (Bordeaux, red, France).).
 
Regarding claims 6, 13, and 20, Hewavitharana et al. teach: The system of claim 2, wherein the one or more back-end systems include a private data source and a public data source, the private data source being private to the organizational environment (Reebok shoes of a particular model and a particular color), the private data source being correlated with the public data source based on HTML-based patterns reflecting structures (optical character recognition (OCR) or visual cues from an image or video) of the private data source and the public data source ([0046] Thus, with reference to FIG. 2, key functionalities of the computer vision component 208 include object localization, object recognition, optical character recognition (OCR) and matching against inventory based on visual cues from an image or video. [0047] In one example embodiment, the photograph received from the user includes a photograph of Reebok shoes. In this example the user may utter "I would like to buy a pair of shoes like these." In response, the intelligent personal assistant system 142, using the computer vision components 208, determines that the pair of shoes in the photograph are Reebok shoes of a particular model and a particular color. In one example embodiment, the intelligent personal assistant system 142 employs the computer vision component of the artificial intelligence framework 144. [0111] In one example embodiment, the identity service 222 concentrates on unifying as much user information as possible in a central clearinghouse for search, AI, merchandising, and machine learning models to maximize each component's capability to deliver insights to each user. A single central repository contains user identity and profile data in a meticulously detailed schema. In an onboarding phase, the identity service 222 primes a user profile and understanding by mandatory authentication in a bot application. Any public information available from the source of authentication (e.g. social media) is loaded. In a sideboarding phases, the identity service 222 augments the profile with information about the user that is gathered from public sources, user behaviors, interactions, and the explicit set of purposes the user tells the AI (shopping missions, inspirations, preferences). As the user interacts with the artificial intelligence framework 128 the identity service 222 gathers and infers more about the user and stores the explicit data, derived information, and update probabilities and estimations of other statistical inferences. [0125] In another example the artificial intelligence framework 144 considers size, brand, use state, use purpose (e.g., running shoes vs. dress shoes) color patterns, images, or any other property of an item.).

Regarding claims 7,14, and 21,  Hewavitharana et al. teach: The system of claim 2, further comprising: deriving insights pertaining to an environment, the insights identifying a subset of the machine- learned pathways that are specific to one or more attributes of the environment; and storing the insights in a cloud-based database for anonymized access in one or more additional environments ([0034] Output of the front end component 202 can be rendered in a display of a client device, such as the client device 108 in FIG. 1 as part of an interface with an intelligent personal assistant, or "bot". [0057] In addition, the libraries 420 may include API libraries 446 such as media libraries (e.g., libraries to support presentation and manipulation of various media format such as MPEG4, H.264, MP3, AAC, AMR, JPG, PNG), graphics libraries (e.g., an OpenGL framework that may be used to render 2D and 3D in a graphic content on a display), [0058] For example, the frameworks/middleware 418 may provide various graphic user interface (GUI) functions, high-level resource management, high-level location services, and so forth. The frameworks/middleware 418 may provide a broad spectrum of other APIs that may be utilized by the applications 416 or other software components/modules, some of which may be specific to a particular operating system or platform. [0060] The applications 416 may use built in operating system functions (e.g., kernel 422, services 424 or drivers 426), libraries 420, and frameworks/middleware 418 to create user interfaces to interact with users of the system. Alternatively, or additionally, in some systems interactions with a user may occur through a presentation layer, such as presentation layer 414.).

Regarding claims  8 and 15, Hewavitharana et al. teach: The system of claim 2, further comprising: deriving insights pertaining to the organizational environment(third party or user inventory or product category), the insights identifying a subset (e.g., brand names, size information, colors, and other descriptors)) of the machine-learned pathways that are specific to one or more attributes(attributes pertaining to that item category, and the dominant values for those attributes) of the environment; and storing the insights in a cloud-based database for anonymized access in one or more additional environments ([0029] An Application Program Interface (API) server 118 and a web server 120 are coupled to, and provide programmatic and web interfaces respectively, to the application server 122. The application server 122 hosts an intelligent personal assistant system 106, which includes components or applications. The application server 122 is, in turn, shown to be coupled to a database server 124 that facilitates access to information storage repositories (e.g., a database/cloud 126). In an example embodiment, the database/cloud 126 includes storage devices that store information accessed and generated by the intelligent personal assistant system 106. [0075] For example, if the user intent is shopping for a specific item, the knowledge graph 608 may use dominant item categories in a given item inventory (e.g., an eBay inventory, or database/cloud 126) to which it maps. The knowledge graph 608 may also use dominant (e.g., most frequently user-queried or most frequently occurring in an item inventory) attributes pertaining to that item category, and the dominant values for those attributes. Thus, the NLU component 214 may provide as its output the dominant object, user intent, and the knowledge graph 608 that is formulated along dimensions likely to be relevant to the user query. [0078] The NER sub-component 610 may extract deeper information from parsed user input (e.g., brand names, size information, colors, and other descriptors) and help transform the user natural language query into a structured query comprising such parsed data elements. The NER sub-component may also tap into world knowledge to help resolve meaning for extracted terms. For example, a query for "a bordeaux" may more successfully determine from an online dictionary and encyclopedia that the query term may refer to an item category (wine), attributes (type, color, origin location), and respective corresponding attribute values (Bordeaux, red, France).).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salameh et al.(US 2019/0130286 A1) teach: determining a context based on an extended finite state machine that defines contexts and transitions between contexts, transmitting a service request to at least one cloud-hosted service, providing a response at least partially based on an action results received from the at least one back-end source system, and transmitting the result data to the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2658